MEMORANDUM ***
Renato Reyes Ravelo, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ denial of his applications for asylum, withholding of removal, and protection under the Convention Against Torture. The Board summarily affirmed the decision of the Immigration Judge without opinion. We review the IJ’s decision as the final agency determination. Singh v. Gonzales, 408 F.3d 1081, 1083 (9th Cir.2005). We have jurisdiction pursuant to 8 U.S.C. § 1252(b), and we deny the petition.
Substantial evidence supports the IJ’s finding that Ravelo’s testimony regarding alleged threats and incidents of mistreatment were vague and nonresponsive. See Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir.1999). The IJ’s conclusion that Ravelo documented only one kidnapping in a written declaration, but testified to a second kidnapping for the first time at the hearing when confronted with inconsistencies in his testimony, constitutes a specific and cogent reason to question Ravelo’s credibility. Alvarez-Santos v. INS, 332 F.3d 1245, 1254-55 (9th Cir.2003). A reasonable finder of fact would not be compelled to conclude that Ravelo’s testimony was credible.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.